Madsen, J.
Pinch’s Deli seeks review of a Court of Appeals’ decision reinstating Lori Schooley’s personal injury action after dismissal on summary judgment. At issue is whether Pinch’s Deli can be liable for injuries suffered by Schooley as a result of the store’s illegal sale of alcohol to another minor who in turn gave the alcohol to Schooley. We conclude it can and affirm the decision of the Court of Appeals.
STATEMENT OF THE CASE
On August 25, 1989, Russell Bowser invited five of his friends, all of whom were under 21, over for a party while his parents were out of town. Everyone at the party wanted beer so Bowser, then 19, Lori Schooley, then 18, and the others decided to pool their money and purchase beer. They drove to Pinch’s Deli and Bowser and two others entered the store to buy beer. Schooley and the others remained in the car. Bowser purchased four cases of beer. He was not asked to produce identification when purchasing the beer.
After purchasing the beer, Bowser, Schooley, and the others returned to Bowser’s house. Schooley drank two or three beers and then consumed an unknown quantity while playing a drinking game with the others. Later, Bowser and one of the other boys carried Schooley to the pool to throw her in. She asked them if she could strip down tó her swimsuit, which she had on underneath her clothes, before they threw her in. The boys let her down and she took off her clothes. However, before they could throw her in she dove into the water. The pool was only two feet deep where Schooley dove and consequently she fractured her spinal cord and is now quadriplegic.
Schooley sued Pinch’s Deli for damages for negligently selling alcohol to minors. The trial court granted Pinch’s motion for summary judgment. In a published opinion, *473Division Two of the Court of Appeals reversed the trial court’s order and remanded for trial. Schooley v. Pinch’s Deli Market, Inc., 80 Wn. App. 862, 912 P.2d 1044 (1996). Pinch’s Deli filed a petition for review in this court and review was granted.
VENDOR LIABILITY FOR THE SALE OF ALCOHOL TO MINORS
After Congress repealed Prohibition in 1933, the Washington Legislature passed the Washington alcoholic beverage control (WABC) act, also known as the Washington State Liquor Law. RCW 66.04.010-.98.100. In part, this act prohibits selling alcohol to any minor, or giving or otherwise supplying liquor to any minor. RCW 66.44.270, .320. The WABC Act defines a minor as anyone under the age of 21. RCW 66.44.270, .320. The Legislature explicitly provided for criminal sanctions for violations of the WABC Act. RCW 66.44.180.
 Although the Legislature was silent on the issue of civil liability, this court has recognized that the criminal provisions of the WABC Act may create a minimum standard of conduct for a reasonable person. This court has recognized that RCW 66.44.320, which prohibits vendors from selling alcohol to minors, creates a standard of care that when breached can be considered by the trier of fact as evidence of negligence. Purchase v. Meyer, 108 Wn.2d 220, 737 P.2d 661 (1987); see also Young v. Caravan Corp., 99 Wn.2d 655, 663 P.2d 834, 672 P.2d 1267 (1983).1
The issue presented in this case is one of first impression in the State of Washington. To date, we have found that an injured, intoxicated minor purchaser and third persons injured by the intoxicated minor purchaser both have a cause of action in negligence against the vendor who sold *474alcohol to the minor. See Purchase, 108 Wn.2d at 228; Young, 99 Wn.2d at 660. In this case, however, a somewhat different scenario has occurred; a third person minor who obtained alcohol from a minor purchaser was injured. Thus, the issue here is whether a vendor who sells alcohol to a minor who subsequently furnishes the alcohol to another minor can be held liable for foreseeable alcohol-related injuries arising from the initial sale of alcohol.
In order to prove actionable negligence, a plaintiff must establish the existence of a duty, a breach thereof, a resulting injury, and proximate causation between the breach and the resulting injury. Pedroza v. Bryant, 101 Wn.2d 226, 228, 677 P.2d 166 (1984). Proximate causation has two elements: cause in fact and legal causation. Petersen v. State, 100 Wn.2d 421, 435, 671 P.2d 230 (1983); King v. City of Seattle, 84 Wn.2d 239, 249, 525 P.2d 228 (1974).
Pinch’s Deli makes two principal arguments regarding liability for Schooley’s injuries. First, Petitioner argues it did not owe a duty of care to Schooley because she is not within the class of persons protected by the statute. Second, Petitioner argues that even if a duty of care was owed to Schooley, the sale of alcohol was not the legal cause of her injuries. Petitioner contends Schooley’s injuries are too remote and that the legal consequences of the sale to the first minor should not extend to injuries resulting from subsequent transfers of the purchased alcohol.
DUTY OF CARE
We turn first to the contention that Schooley is not within the class of persons protected by the statute. In a negligence action the threshold question is whether the defendant owes a duty of care to the injured plaintiff. Estate of Kelly v. Falin, 127 Wn.2d 31, 36, 896 P.2d 1245 (1995). The existence of a legal duty is a question of law. Hansen v. Friend, 118 Wn.2d 476, 479, 824 P.2d 483 (1992). To determine whether a duty of care exists based upon a statutory violation, this court has adopted the Restatement test, *475which, among other things, requires that the injured person be within the class of persons the statute was enacted to protect. Hansen, 118 Wn.2d at 480; Restatement (Second) of Torts § 286 (1965).2
We look to the language of the statute to ascertain whether the plaintiff is a member of the protected class. See Hansen, 118 Wn.2d at 481 (because Keith Hansen was a minor when he was furnished alcohol he was a part of the protected class of RCW 66.44.270, which prohibits any person from giving alcohol to a minor). When a duty is found to exist from the defendant to the plaintiff then concepts of foreseeability serve to define the scope of the duty owed.3 Burkhart v. Harrod, 110 Wn.2d 381, 395, 755 P.2d 759 (1988); Hansen, 118 Wn.2d at 484; Christen v. Lee, 113 Wn.2d 479, 492, 780 P.2d 1307 (1989).
The WABC Act explicitly prohibits commercial vendors from “sell[ing] any intoxicating liquor to any minor.” RCW 66.44.320; see also RCW 66.44.270(1) (“[i]t is unlawful for any person to sell . . . liquor to any person under the age of twenty-one years . . .”). Washington’s policy prohibiting the sale of alcohol to minors is firm and comprehensive. See, e.g., RCW 66.16.040 (illegal for state liquor stores to *476sell alcohol to minors); RCW 66.44.190 (liquor sales on the grounds of University of Washington are prohibited); RCW 66.44.310 (illegal to serve a minor or allow a minor to remain in any area classified by the Board as off limits).
Petitioner argues that the statute protects only the immediate minor purchaser, and not other third-person minors who may receive the liquor from the minor purchaser. While the legislation focuses primarily on the minor purchaser, the notion that the prohibition against selling liquor to minors imposes a duty toward persons other than the minor purchaser is not a new concept. In Purchase, we found that third persons injured by a minor purchaser have a cause of action against the liquor vendor stating the vendor’s duty extends not only to the minor purchaser but “to members of the general public as well.” Purchase, 108 Wn.2d at 228. To conclude that the commercial vendor’s duty extends to third persons whom the minor purchaser injures but not minors with whom the alcohol was shared would be an arbitrary distinction not supported by the recognized purpose of the statute.
We have repeatedly emphasized that “persons under 21 years of age are neither physically nor mentally equipped to handle the consumption of intoxicating liquor.” Young, 99 Wn.2d at 660; Kelly, 127 Wn.2d at 40. The recognized purpose of legislation prohibiting the sale of alcohol to minors is to protect minors’ health and safety interests from their “own inability to drink responsibly” and to protect against the particular hazard of “alcohol in the hands of minors.” Hansen, 118 Wn.2d at 481-82. Because minors who drink commonly do so with other minors, protecting all those injured as a result of the illegal sale of alcohol to minors is the best way to serve the purpose for which the legislation was created, to prevent minors from drinking. Thus, we find that Schooley is part of the protected class.
Petitioner next contends that, although underage, Schooley does not need the protection of the statute. Petitioner cites no authority for this proposition, arguing *477only that Schooley’s history of alcohol consumption supports the conclusion that unlike other minors who are neither physically nor mentally equipped to handle the consumption of alcohol she had been intoxicated before and was well aware of the effects of alcohol. This argument is without merit. The statute does not provide for such an exception, and, moreover, it is illogical to assume the Legislature would implicitly intend to carve out an exception and allow vendors of alcohol to sell intoxicating liquor to minors who are “experienced” drinkers. Such a conclusion is in direct contradiction to the policy behind the statute that minors as a class are not physically or mentally equipped to handle the consumption of alcohol. Hansen, 118 Wn.2d at 481.
As we found, Schooley is within the protected class and foreseeability serves to define the scope of the duty owed. Id. at 483; see also Christen, 113 Wn.2d at 491 (recognizing that the concept of foreseeability limits the scope of the duty owed). Where harm to a person protected by a statute is a foreseeable result of the statute’s violation, liability may be imposed. Id. Foreseeability is used to limit the scope of the duty owed because actors are responsible only for the foreseeable consequences of their acts. Burkhart, 110 Wn.2d at 395. Foreseeability is normally an issue for the trier of fact and will be decided as a matter of law only where reasonable minds cannot differ. Christen, 113 Wn.2d at 492; Hansen, 118 Wn.2d at 483.
 Pinch’s Deli argues that, as a matter of law, its conduct did not create foreseeable risk to Schooley because it did not sell alcohol directly to her. We disagree and find that reasonable minds could conclude that a minor purchasing substantial amounts of alcohol would share that alcohol with friends. Thus, it is a question for the jury as to whether under these facts it was foreseeable that the alcohol would be shared with others. Factors that may be considered include, but are not limited to, the amount and character of the beverages purchased, the time of day, the presence of other minors on the premises or in a vehicle, *478and statements made by the purchaser. See Anderson v. Moulder, 183 W. Va. 77, 394 S.E.2d 61, 73 (1990).
Additionally, the trier of fact must determine whether the harm sustained in this case, diving into the shallow end of a pool, was foreseeable. “ ‘[T]he harm sustained must be reasonably perceived as being within the general field of danger covered by the specific duty owed by the defendant.’ ” Hansen, 118 Wn.2d at 484 (quoting Christen, 113 Wn.2d at 492). In Hansen, the defendant argued that the duty owed to the plaintiff should be limited only to those minors who drive while intoxicated and not to minors who drown as a result of intoxication. Id. at 483. We found that many minors do not drive; thus, it was for the trier of fact to determine whether drowning as result of the intoxication was foreseeable. Id. Likewise, it is for the trier of fact to determine if Schooley’s injuries were foreseeable.
Thus, we find Schooley is part of the protected class and the jury must determine whether her injuries were a foreseeable result of Pinch’s illegal sale of alcohol.
PROXIMATE CAUSATION
Petitioner argues that even if it owed a legal duty to Schooley, it was not the legal cause of her injuries. Proximate causation is divided into two elements: cause in fact and legal causation. King, 84 Wn.2d at 249. “Cause in fact” refers to the actual, “but for,” cause of the injury, i.e., “but for” the defendant’s actions the plaintiff would not be injured. Id. Establishing cause in fact involves a determination of what actually occurred and is generally left to the jury. Id. at 250. Unlike factual causation, which is based on a physical connection between an act and an injury, legal cause is grounded in policy determinations as to how far the consequences of a defendant’s acts should extend. Thus, where the facts are not in dispute, legal causation is for the court to decide as a matter of law. Id.
The focus in the legal causation analysis is whether, as a matter of policy, the connection between the ultimate result and the act of the defendant is too remote or *479insubstantial to impose liability. A determination of legal liability will depend upon “ ‘mixed considerations of logic, common sense, justice, policy, and precedent.’ ” Id. at 250 (quoting 1 Thomas Atkins Street, Foundations of Legal Liability 100, 110 (1906)).
The Court of Appeals indicates the analysis involved in whether a duty is owed to the plaintiff and whether the defendant’s actions were the legal cause of the injuries to the plaintiff is identical. The Court of Appeals goes so far in this case to state that if a duty of care is owed to the plaintiff then legal causation is automatically satisfied. Schooley, 80 Wn. App. at 876-77.
This court has recognized that the issues regarding whether duty and legal causation exist are intertwined. See Taggart v. State, 118 Wn.2d 195, 226, 822 P.2d 243 (1992); Hartley v. State, 103 Wn.2d 768, 779, 698 P.2d 77 (1985). This is so because some of the policy considerations analyzed in answering the question whether a duty is owed to the plaintiff are also analyzed when determining whether the breach of the duty was the legal cause of the injury in question. However, a court should not conclude that the existence of a duty automatically satisfies the requirement of legal causation. This would nullify the legal causation element and along with it decades of tort law. Legal causation is, among other things, a concept that permits a court for sound policy reasons to limit liability where duty and foreseeability concepts alone indicate liability can arise.
Quoting Hartley, the Court of Appeals states “ ‘[i]t is quite possible, and often helpful, to state every question which arises in connection with ‘proximate cause’ [legal causation] in the form of a single question: was the defendant under a duty to protect the plaintiff against the event which did in fact occur?’ ” Schooley, 80 Wn. App. at 876 (alteration in original) (quoting Hartley, 103 Wn.2d at 779). However, this quote was taken from an excerpt from William L. Frosser, The Law of Torts and must be read in context.
It is quite possible, and often helpful, to state every question which arises in connection with “proximate cause” [legal *480causation] in the form of a single question: was the defendant under a duty to protect the plaintiff against the event which did in fact occur? Such a form of statement does not, of course, provide any answer to the question, or solve anything whatever; but it does serve to direct attention to the policy issues which determine the extent of the original obligation and of its continuance, rather than to the mechanical sequence of events which goes to make up causation in fact.
Hartley, 103 Wn.2d at 779-80 (alteration in original) (quoting William L. Peossee, The Law of Toets 244 (4th ed. 1971)). The court in Hartley went on to state that “ ‘whether liability should attach is essentially another aspect of the policy decision which we confronted in deciding whether the duty exists.’ ” Id. at 780 (quoting Harbeson v. Parke-Davis, Inc., 98 Wn.2d 460, 476, 656 P.2d 483 (1983)).
Thus, it is apparent that in some cases the policy considerations involved in determining whether a duty is owed to the plaintiff will be revisited in deciding whether legal causation is established. However, this does not mean that once a court finds a duty exists it need not analyze legal causation or that the result will automatically be the same. Thus, legal causation should not be assumed to exist every time a duty of care has been established.
Turning to the present case, Washington’s policy regarding minors and alcohol is clear. It is illegal to sell minors alcohol and if a vendor breaches this duty it will be responsible for the foreseeable injuries which result. Legislation prohibiting the sale of alcohol to minors was enacted to protect minors’ health and safety interests against the effects of alcohol. See Hansen, 118 Wn.2d at 481.
Petitioner’s main argument as to why it was not the legal cause of Schooley’s injuries is that her injuries are too remote and that the legal consequences of the sale of alcohol to the first minor should not extend to minors who share the alcohol with the minor purchaser. The only policy reason given by Petitioner is the fear of unlimited liability, *481arguing once a vendor has sold the alcohol it has no control over ensuing events.
The alcohol vendor, however, has full control at the point of sale. The duty is not onerous, all the vendor has to do is ask the purchaser for valid identification in order to verify that he or she is of legal age to purchase alcohol. See RCW 66.20.180. Moreover, the alcohol vendor has within its own control the power to immunize itself from liability for a minor’s alcohol-related conduct. If, after a purchaser presents identification, the vendor still has doubts about the purchaser’s age the vendor can fill out and have the purchaser sign a certification card complying with RCW 66.20.190. If the vendor completes these simple steps, but, nevertheless, the minor purchases alcohol, the vendor is immune from any criminal or civil liability regarding the sale of alcohol to the minor.
Additionally, even if an alcohol vendor sells alcohol to a minor in violation of the law, other legal concepts exist to prevent Petitioner’s fear of unlimited liability. First, foreseeability serves to limit liability by holding persons liable only for the foreseeable consequences of their actions. See Burkhart, 110 Wn.2d at 395. Thus, an alcohol vendor will be responsible only for the foreseeable consequences of its negligent sale of alcohol.
Second, a minor who purchases, possesses, or consumes alcohol is also in violation of the law and may be found to be contributorily negligent. Hansen, 118 Wn.2d at 484; Young, 99 Wn.2d at 661; RCW 66.44.270(2).4 Moreover, if the minor’s intoxication results in that person being more than 50 percent at fault for his or her own injuries then no recovery is allowed. Hansen, 118 Wn.2d at 484; RCW 5.40.060.5
*482Finally, the doctrine of superseding cause serves as a significant limitation on a commercial vendor’s liability. A defendant’s negligence is a proximate cause of the plaintiff’s injury only if such negligence, unbroken by any new independent cause produces the injury complained of. Maltman v. Sauer, 84 Wn.2d 975, 982, 530 P.2d 254 (1975). When an independent, intervening act of a third person is one which was not reasonably foreseeable then there is a break in the causal connection between the defendant’s negligence and the plaintiff’s injury. State v. McAllister, 60 Wn. App. 654, 660, 806 P.2d 772 (1991). Thus, it is evident that if a commercial vendor negligently sells alcohol the resulting liability will not be endless.
Next, citing Kelly, 127 Wn.2d 31, Fetitioner argues as a matter of policy that Pinch’s should not be held liable for Schooley’s irresponsible conduct. In Kelly, we found that RCW 66.44.200, which prohibits selling alcohol to an obviously intoxicated adult, was not intended to shield the drunk driver from responsibility for his or her own actions. Thus, the injured intoxicated adult had no cause of action against the vendor who sold him alcohol. Petitioner in this case argues that, although a minor, Schooley was over the age of 18 and therefore an adult who, like the individual in Kelly, should be held responsible for her own actions.
Using this analysis to preclude liability would, however, lead to an illogical and insupportable result whereby alcohol vendors would be absolved of liability when they sell alcohol to persons between the ages of 18 and 21. The Legislature has not created such an exception for those 18 and older. In fact, in Kelly, this court emphasized the distinction between minors and adults in the context of commercial vendor liability.
[W]hile commercial vendors have a duty to minors and innocent bystanders, no duty arises when intoxicated adults harm themselves. The distinction between intoxicated adults and intoxicated minors is simple. The Legislature has deter*483mined that, unlike adults, “persons under 21 years of age are neither physically nor mentally equipped to handle the consumption of intoxicating liquor.”
Kelly, 127 Wn.2d at 40 (quoting Young, 99 Wn.2d at 660).
Petitioner’s concern is better addressed as an argument that Schooley was contributorily negligent. As previously noted, the purchase and consumption of alcohol by a person under the age of 21 is illegal and a minor’s violation of the statute may be introduced as evidence of that minor’s contributory negligence. Hansen, 118 Wn.2d at 484; Young, 99 Wn.2d at 661; RCW 66.44.270(2). The issue of contributory negligence is a question for the jury. See Hansen, 118 Wn.2d at 484. Thus, in this case, whether Schooley’s own actions constitute contributory negligence is an question for the jury.
Finding Petitioner’s arguments unpersuasive we conclude that legal cause is satisfied in this case. The injury suffered is not so remote as to preclude liability and the policy considerations behind the legislation are best served by holding vendors liable for the foreseeable consequences of the illegal sale of alcohol to minors. The policy behind the prohibition was not intended to protect only the one minor who purchases the alcohol. Minors often share alcohol with others and this prohibition was intended to also protect those minors who share in the fruits of the illegal sale. We find that summary judgment should not have been granted in this case and affirm the decision of the Court of Appeals.
Durham, C.J., and Smith, Guy, Johnson, Alexander, and Talmadge, JJ., concur.
Dolliver, J., concurs in the result only.

The court in Young v. Caravan Corp., 99 Wn.2d 655, 663 P.2d 834, 672 P.2d 1267 (1983), found that a violation of RCW 66.44.320 constitutes negligence per se. In 1986, however, the Legislature changed the negligence per se doctrine to provide that a violation of a statutory duty may be considered by the jury only as evidence of negligence. RCW 5.40.050.


Restatement (Second) op Torts § 286 (1965) provides:
“The court may adopt as the standard of conduct of a reasonable man the requirements of a legislative enactment or an administrative regulation whose purpose is found to be exclusively or in part
“(a) to protect a class of persons which includes the one whose interest is invaded, and
“(b) to protect the particular interest which is invaded, and
“(c) to protect that interest against the kind of harm which has resulted, and
“(d) to protect that interest against the particular hazard from which the harm results.”


The Court of Appeals erroneously states that the protected class is defined by foreseeability. Noting that the question of foreseeability is a question of fact for the jury, the court left the issue of whether Schooley falls within the protected class to the jury. The problem with this analysis is that the question of whether a particular individual is part of a statute’s protected class is a question of law for the court, not the jury. Thus, the court must first determine those persons protected by the statute. Only after the court defines the protected class will the jury then determine whether the injury to the plaintiff was foreseeable. See Hansen v. Friend, 118 Wn.2d 476, 483-84, 824 P.2d 483 (1992) (after determining Hansen was part of the protected class of RCW 66.44.270(1) the court found the question of whether Hansen’s death was foreseeable was a question for the jury).


RCW 66.44.270(2)(a) provides: “It is unlawful for any person under the age of twenty-one years to possess, consume, or otherwise acquire any liquor.”


RCW 5.40.060 provides: “[I]t is a complete defense to an action for damages for personal injury or wrongful death that the person injured or killed was under the influence of intoxicating liquor ... at the time of the occurrence causing the injury or death and that such condition was a proximate cause of the injury or *482death and the trier of fact finds such person to have been more than fifty percent at fault. . .”